        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELMAGIN CAPITAL, LLC             :                   CIVIL ACTION
                                 :
     v.                          :
                                 :
CHAO CHEN, KARL PETTY, ENTERGRID :
LLC and ENTERGRID FUND I LLC     :                   NO. 20-2576

                                MEMORANDUM OPINION
Savage, J.                                                                August 17, 2021

       In this action for misappropriation of trade secrets and breach of contract, plaintiff

Elmagin Capital, LLC claims that defendant Chao Chen, one of its founders and former

employee, used its algorithmic trading strategies in wholesale electricity markets to

develop and use similar strategies at his new trading company, Entergrid LLC and

Entergrid Fund I LLC (collectively, “Entergrid”). Elmagin also contends that Chen and

defendant Karl Petty, its former consultant, breached their non-disclosure agreements,

disclosing its confidential trade secret information. The defendants argue that Elmagin’s

trading strategies are not protectable trade secrets and were not misappropriated. They

contend that the agreements are unenforceable. They deny disclosing Elmagin’s

confidential information.

       The parties have moved for summary judgment. There are fact issues concerning

whether Elmagin’s trading strategies constitute protectable trade secrets and whether the

defendants misappropriated them in developing their own trading strategies. We conclude

that the defendants’ non-disclosure agreements are valid and enforceable, but fact issues

remain as to whether they were breached. Therefore, we shall deny the cross-motions

for summary judgment.
            Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 2 of 21




                                          Factual Background

        In 2014, Richard Gates, Kevin Gates, and Chao Chen founded Elmagin Capital,

LLC. 1 Elmagin was established to trade in financial transmission rights (“FTRs”) 2 in

wholesale electricity markets. 3 In 2020, Elmagin generated approximately three million

dollars in revenue on an accrual basis. 4

        Elmagin uses computer algorithms to predict variable prices in order to calculate

advantageous bids in the highly volatile and competitive electricity markets. 5 Algorithms

are essentially a precise set of instructions to a computer to accomplish a result. 6

Algorithms are often expressed in words, and those words are translated into code, also

known as a program, to implement the algorithm. 7

        Utilizing his educational and professional background in electricity, programming,

network design, and algorithmic trading, Chen developed trading strategies for Elmagin. 8


        1Pl.’s Resp. to Defs.’ Mot. for Summ. J. Exh. EE at 70:11-24, 106:9-14 (ECF No. 72) (“K. Gates
Deposition Transcript”); Memo. in Supp. of Pl.’s Mot. for Summ. J. Exh. B at 24:3-24:8 (ECF No. 59) (“Chen
Deposition Transcript”).

       2 FTRs are financial instruments entitling the holder to receive a share of the charges collected

when the transmission grid is congested between the electricity delivery and receipt points specified in the
FTR. Market participants submit bids for FTRs with certain delivery and receipt points in auctions. FTRs
are acquired when bids are cleared in the auction.

        3K. Gates Dep. Tr. at 78:20-79:5, 112:4-19; Pl.’s Resp. Exh. KKK at 53:4-7, 57:25-58:4 (“R. Gates
Deposition Transcript”); Pl.’s Resp. Exh. NN; Memo. in Supp. of Defs.’ Mot. for Summ. J. Exh. 11 at ¶ A
(ECF No. 60) (“Consulting Agreement”).

        4   K. Gates Dep. Tr. at 132:6-133:20.

        5 Pl.’s Resp. Exh. YY at 14:1-6, 17:5-25, 29:10-30:6, 34:12-14, 34:24-35:14, 36:15-16 (“Yuros
Deposition Transcript”); Defs.’ Resp. to Pl.’s Mot. for Summ. J. Exh. 49 at 66-67 (ECF No. 70); Memo. in
Supp. of Pl.’s Mot. for Summ. J. Exh. P71 at ¶¶ 51, 63 (“Zarcu Expert Report”).

        6   Pl.’s Resp. Exh. TT at 3 (“C++ Textbook Excerpt”); Pl.’s Resp. Exh. VV at 18-19.

        7   C++ Textbook Excerpt at 3; Pl.’s Resp. Exh. VV at 18-19.
        8 Decl. of Chao Chen in Supp. of Defs.’ Mot. for Summ. J. at ¶¶ 2, 4 (“Chen Summary Judgment
Declaration”).


                                                      2
             Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 3 of 21




During his tenure at Elmagin, he developed or participated in developing the three trading

strategies at issue in this case: “Breck,” “Chloe,” and “Faber.” 9

        While at Elmagin, Chen engaged defendant Karl Petty as a consultant to provide

historical data analysis services. 10 The contemplated project involved creating a software

tool to analyze the profitability of public FTR bids based on public data. 11 Before doing

any work for Elmagin, Petty signed a Consulting Agreement that prohibited him from

using, exploiting, or disclosing Elmagin’s “confidential information.” 12

        In 2016, Chen informed the Gates brothers that he wished to leave Elmagin. 13 He

sold his 20% membership interest to the Gates brothers and remained with Elmagin

through the end of 2017. 14 He signed a Membership Interest Agreement (“MIA”) selling

his interest, effective January 1, 2018. 15 Under the MIA, Chen was to be paid as an 8%

owner of Elmagin in 2018 and a 6% owner in 2019 and 2020. 16 To date, Chen has

received $15,000 for his ownership stake in Elmagin. 17 He also signed a Non-Disclosure



        9 Chen Dep. Tr. at 82:10-15; Chen Summ. J. Decl. at ¶ 5; Decl. of Chao Chen in Supp. of Defs.’

Resp. to Pl.’s Mot. for Summ. J. at ¶¶ 8, 10 (ECF No. 73) (“Chen Response Declaration”); Yuros Dep. Tr.
at 37:23-38:2, 114:20-24; Pl.’s Resp. Exh. AAA; Pl.’s Resp. Exh. ZZ. The parties focus their arguments on
Breck and Faber. We assume Chloe is no longer in play.

        10Memo. in Supp. of Pl.’s Mot. for Summ. J. at 42:18-21, 121:8-19, 214:13-215:7 (“Petty Deposition
Transcript”); Consulting Agreement at ¶¶ C, 2.

        11   Chen Dep. Tr. at 187:15-188:7.

        12   Consulting Agreement at ¶ 5(b).

        13   Defs.’ Resp. Exh. 12.
        14   Defs.’ Resp. Exhs. 12, 13; Chen Resp. Decl. at ¶ 27.

        15   Memo. in Supp. of Defs.’ Mot. for Summ. J. Exh. 10 (“MIA”); K. Gates Dep. at 107:12-16.

        16   Chen Resp. Decl. at ¶ 27.

        17   Id. at ¶ 29.


                                                      3
             Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 4 of 21




and Non-Competition Agreement (“NDNC”) that prohibited him from engaging in a

competing business for one year and from ever using, exploiting, or disclosing Elmagin’s

confidential information, including its trading strategies. 18 He left Elmagin on December

31, 2017. 19

        Chen spent the next year investing in real estate and small businesses and

developing trading strategies for digital currencies. 20 On January 10, 2019, he formed

Entergrid, LLC and Entergrid Fund I, LLC for the purpose of trading in FTRs in wholesale

electricity markets. 21 He used algorithms to develop FTR trading strategies and wrote

computer codes to implement the strategies. 22 These strategies included “Hydra” and

“Gryphon.”23

        Petty joined Entergrid in spring 2019. 24 Chen recruited other consultants and

employees, none of whom had ever worked for Elmagin. 25 Entergrid began trading in

wholesale electricity markets around May or June 2019. 26



        18   Memo. in Supp. of Defs.’ Mot. for Summ. J. Exh. 9 at ¶¶ 2(b), 4(a) (“NDNC”).

        19   Chen Dep. Tr. at 25:20-26:3; Chen Summ. J. Decl. ¶ 13.

        20   Chen Dep. Tr. at 28:1-10, 28:17-20, 31:16-32:6, 197:13-198:4; Chen Resp. Decl. at ¶ 22.

        21 Chen Dep. Tr. 34:20-35:1; Petty Dep. Tr. at 59:7-60:4; Memo. in Supp. of Pl.’s Mot. for Summ.
J. Exh. E at 56:6-57:13, 70:6-17 (“Petty Rule 30(b)(6) Deposition Transcript”). Entergrid, LLC conducts its
trading activity in wholesale electricity markets through Entergrid Fund I, LLC. Petty R. 30(b)(6) Dep. Tr. at
57:14-58:1.

        22Memo. in Supp. of Pl.’s Mot. for Summ. J. Exh. H at 22:11-24:16, 86:20-87:3, 113:9-114:12,
157:1-9, 185:6-24, 197:21-198:23 (“Chen Rule 30(b)(6) Deposition Transcript”).
        23   Id. at 22:11-24:16, 113:9-114:12.

        24   Petty Dep. Tr. at 56:23-57:6.

        25   Chen Summ. J. Decl. at ¶ 22.

        26   Petty R. 30(b)(6) Dep. Tr. at 196:21-197:2.


                                                       4
           Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 5 of 21




      Elmagin filed suit on June 1, 2020, claiming the defendants misappropriated

Elmagin’s trade secrets and breached their contractual obligations by using Elmagin’s

trading strategies in developing their own algorithms. 27 Both sides have moved for

summary judgment. 28

                                           Legal Standard

      Summary judgment is appropriate “if the movant shows there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). Judgment will be entered against a party who fails to sufficiently establish

any element essential to that party’s case and who bears the ultimate burden of proof at

trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In examining the motion, we

must draw all reasonable inferences in the nonmovant’s favor. InterVest, Inc. v.

Bloomberg, L.P., 340 F.3d 144, 159-60 (3d Cir. 2003).

      Disagreements over what inferences may be drawn from the facts, even

undisputed ones, preclude summary judgment. Ideal Dairy Farms, Inc. v. John Labatt,

Ltd., 90 F.3d 737, 744 (3d Cir. 1996) (citation omitted). Credibility determinations, the

drawing of legitimate inferences from facts, and the weighing of evidence are matters left

to the jury. Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).

      A party moving for summary judgment may use depositions and affidavits or

declarations to show a fact is not genuinely disputed, and a party opposing the motion

may also rely on them to demonstrate that a fact is disputed. See FED. R. CIV. P.

56(c)(1)(A) (“A party asserting that a fact cannot be or is genuinely disputed must support



      27   Pl.’s Compl. (ECF No. 1).

      28   Pl.’s Mot. for Summ. J. (ECF No. 58); Defs.’ Mot. for Summ. J. (ECF No. 57).

                                                    5
          Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 6 of 21




the assertion by . . . citing to particular parts of materials in the record, including

depositions . . . affidavits or declarations.”). Because depositions provide all parties an

opportunity to probe the witness, they are preferred to declarations and affidavits that are

generally prepared by attorneys rather than the declarant or affiant. See In re CitX Corp.,

448 F.3d 672, 680 (3d Cir. 2006) (citing 10A Charles Alan Wright et al., Fed. Prac. & Proc.

§ 2722, at 373, 379 (3d ed. 1998)). The affiant must set forth specific facts that reveal a

genuine issue of material fact. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)

(collecting cases). Because they are not subject to cross-examination, affidavits are

scrutinized carefully. In re CitX Corp., 448 F.3d at 680 (citing 10A Charles Alan Wright et

al., Fed. Prac. & Proc. § 2722, at 373, 379).

                                        Discussion

                             Misappropriation of Trade Secrets

         Elmagin asserts claims for misappropriation of trade secrets under both the Defend

Trade Secret Act (“DTSA”), 18 U.S.C. § 1836 et seq., and the Pennsylvania Uniform

Trade Secret Act (“PUTSA”), 12 Pa. C.S. § 5301 et seq. To prevail on a claim for

misappropriation of trade secrets under DTSA and PUTSA, a plaintiff must first establish

the existence of a trade secret. 18 U.S.C. §§ 1836(b)(1), 1839(3), (5); 12 Pa. C.S. § 5302.

See also Par Pharm., Inc. v. QuVa Pharma, Inc., 764 F. App’x 273, 278 (3d Cir. 2019)

(applying the identical New Jersey Trade Secrets Act); Fishkin v. Susquehanna Partners,

G.P., 563 F. Supp. 2d 547, 581 (E.D. Pa. 2008), aff’d in part, 340 F. App’x 110 (3d Cir.

2009).

         DTSA defines a “trade secret” as “all forms and types of financial, business,

scientific, technical, economic, or engineering information, including patterns, plans,



                                                6
             Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 7 of 21




compilations, program devices, formulas, designs, prototypes, methods, techniques,

processes, procedures, programs, or codes.” 18 U.S.C. § 1839(3). The PUTSA similarly

defines a trade secret as “[i]nformation, including a formula, drawing, pattern, compilation

including a customer list, program, device, method, technique or process.” 12 Pa. C.S.

§ 5302.

        The defendants argue that Elmagin has not sufficiently identified its alleged trade

secrets as a matter of law. 29 They claim that Elmagin only relies on vague, high-level

summaries of its strategies, without examining or referencing the actual source code. 30

They also dispute the accuracy and completeness of Elmagin’s high-level summaries of

its strategies. 31

        To establish the existence of a trade secret, a plaintiff must describe it with a

“‘reasonable degree of precision and specificity . . . such that a reasonable jury could find

that plaintiff established each statutory element of a trade secret.’” Synygy Inc. v. ZS

Assocs., Inc., No. 07-3536, 2015 WL 899408, at *6 (E.D. Pa. Mar. 3, 2015) (quoting Dow

Chem. Canada Inc. v. HRD Corp., 909 F. Supp. 2d 340, 346 (D. Del. 2012)). “This

identification must be particular enough as to separate the trade secret from matters of

general knowledge in the trade . . . or special knowledge of persons skilled in the trade.”

Id. See also Oakwood Lab’ys LLC v. Thanoo, 999 F.3d 892, 906 (3d Cir. 2021) (same);

Givaudan Fragrances Corp. v. Krivda, 639 F. App’x 840, 845 (3d Cir. 2016) (“It is patently

obvious that trade secrets must be identified with enough specificity to put a defendant



        29   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 19-21, 23-24 (ECF No. 62).

        30   Id. at 27-29; Defs.’ Resp. to Pl.’s Mot. for Summ. J. at 33-35; Defs.’ Reply at 1 (ECF No. 84).

        31   Defs.’ Resp. at 38-39.


                                                        7
             Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 8 of 21




on notice of what is actually alleged to have been stolen.”) (citations omitted). Courts may

grant summary judgment on trade secret misappropriation claims when plaintiffs do not

sufficiently identify their purported trade secrets. See Givaudan, 639 F. App’x at 845

(“Givaudan failed to provide enough specific information about many of the formulas it

believed had been misappropriated. Summary judgment on those claims was proper on

this basis alone.”).

        Although Elmagin provides only written summaries of Breck and Faber in its

summary judgment motion, its descriptions, together with voluminous exhibits, including

emails, notes, and powerpoint presentations discussing the strategies and how they are

constructed, sufficiently identify its strategies. It is not necessary to provide the actual

lines of computer code implementing the algorithms. Algorithms can be expressed in a

variety of ways, such as in prose, code, or a combination of both. 32 The code is simply

the translation of the written instructions into a language the computer can understand.

Elmagin’s descriptions provide a reasonable degree of precision and specificity permitting

us to consider whether its trading strategies qualify as trade secrets under DTSA and

PUTSA. See Synygy, 2015 WL 899408, at *8. 33

        Having concluded that Elmagin has sufficiently identified its trading strategies, we

consider whether it has established as a matter of law that its strategies are protectable

trade secrets. Although DTSA and PUTSA use different wording to define a trade secret,



        32   C++ Textbook Excerpt at 3.

        33 The accuracy of Elmagin’s descriptions is a jury question. For example, the defendants point to

evidence that Breck only utilizes “minimum spanning trees” as a part of its algorithms, while Elmagin points
to evidence that Breck utilizes “shift factors” as well as minimum spanning trees. Chen Dep. Tr. at 124:15-
125:7, 165:7-167:3; Chen Summ. J. Decl. at ¶ 17; Chen Resp. Decl. at ¶ 9. The jury must consider the
competing evidence.


                                                     8
             Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 9 of 21




they essentially protect the same type of information. Both define a trade secret as

information that: (a) the owner has taken reasonable means to keep secret; (b) derives

independent economic value, actual or potential, from being kept secret; (c) is not readily

ascertainable by proper means; and (d) others who cannot readily access it would obtain

economic value from its disclosure or use. 18 U.S.C. § 1839(3); 12 Pa. C.S. § 5302.

        Elmagin claims that its trading strategies are protectable trade secrets. It contends

that Breck and Faber consist of unique combinations of algorithmic elements that are not

publicly known or readily ascertainable through reverse engineering. 34 It argues that it

took reasonable steps to protect the secrecy of its strategies, including through its

employee handbook and non-disclosure agreements with its employees and

contractors. 35

        The defendants counter that Elmagin has not established that Breck and Faber

are protectable trade secrets. 36 They contend Elmagin has not shown that its trading

strategies are a sufficiently unique combination of known elements to qualify for trade

secret protection. 37 They claim that the strategies consist of elements that are commonly

known among algorithmic traders, and a reasonably sophisticated trader could develop a

similar strategy based on the known elements. 38




        34 Memo. in Supp. of Pl.’s Mot. for Summ. J. at 39-42; Pl.’s Resp. to Defs.’ Mot. for Summ. J. at 29-
32; Pl.’s Reply at 7 (ECF No. 85).
        35   Memo. in Supp. of Pl.’s Mot. for Summ. J. at 33-37.

        36   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 19-27; Defs.’ Resp. at 35-38.

        37   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 25; Defs.’ Resp. at 29; Defs.’ Reply at 2.

        38   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 22-24; Defs.’ Resp. at 35-37.


                                                       9
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 10 of 21




       Both DTSA and PUTSA include a “compilation” of different pieces of information

in their definitions of a trade secret. A combination of different elements may constitute a

trade secret, even if each element is otherwise generally known or readily ascertainable,

as long as the combination is unique and offers a competitive advantage. Anaconda Co.

v. Metric Tool & Die Co., 485 F. Supp. 410, 422 (E.D. Pa. 1980) (quoting Imperial Chem.

Indus., Ltd. v. Nat’l Distillers and Chem. Corp., 342 F.2d 737, 742 (2d Cir. 1965)) (“‘[A]

trade secret can exist in a combination of characteristics and components, each of which,

by itself, is in the public domain, but the unified process, design and operation of which,

in unique combination, affords a competitive advantage and is a protectable secret.’”); SI

Handling Sys., Inc. v. Heisley, 753 F.2d 1244, 1255 (3d Cir. 1985) (quoting

Anaconda, 485 F. Supp. at 422) (“‘A trade secret may be no more than a slight

mechanical advance over common knowledge and practice in the art.’”). Whether a

particular piece of information or a combination of pieces of information constitutes a trade

secret is generally a question of fact. Bro-Tech Corp. v. Thermax, Inc., 651 F. Supp. 2d

378, 410 (E.D. Pa. 2009) (citations omitted); Synygy, 2015 WL 899408, at *9 (citations

omitted). Thus, whether Elmagin’s strategies are unique combinations of elements is for

the jury to determine.

       We next turn to the defendants’ contention that the strategies are generally known

or readily ascertainable to sophisticated algorithmic traders. Factors considered in

determining whether a purported trade secret is “generally known” or “readily

ascertainable” include the extent to which the information is known outside of the plaintiff’s

business, the extent to which the information is known by employees and others involved

in the plaintiff’s business, the amount of effort or money the plaintiff spent in developing



                                             10
         Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 11 of 21




the information, and the ease or difficulty with which the information could be acquired or

legitimately duplicated by others. Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102,

109 (3d Cir. 2010) (citations omitted). Confidential business information is not a trade

secret if it can be “‘easily or readily obtained, without great difficulty, through some

independent source other than the trade secret holder.’” Synthes, Inc. v. Emerge Med.,

Inc., 25 F. Supp. 3d 617, 706 (E.D. Pa. 2014) (quoting BIEC Int’l, Inc. v. Glob. Steel

Servs., Ltd., 791 F. Supp. 489, 545 (E.D. Pa. 1992)).

        There are disputed facts regarding whether Elmagin’s strategies are or are not

generally known or readily ascertainable. On one hand, Elmagin proffers expert opinions

that Breck and Faber have not been publicly disclosed. The experts opine that even if

some of the strategies’ individual elements may be known to traders in the industry, there

are elements that are unique and the combination of these elements is not known. 39

Elmagin points to expert testimony that its trading strategies are not readily ascertainable

because they cannot be reverse-engineered based on the data input to the trading

strategies and the resulting bids. 40 On the other hand, the defendants have offered expert

evidence that the strategies consist of common building blocks that any reasonably

sophisticated trader could use to design such algorithms. 41 These conflicting expert




        39   See Memo. in Supp. of Pl.’s Mot. for Summ. J. Exh. D at 50:21-52:24, 286:7-287:4.

        40   See id. at 208:22-210:6.
        41  See Zarcu Exp. Rep. at ¶¶ 24, 25, 88, 155-174. For example, the defendants’ expert Cristian
Zarcu testified that the strategies use “common finance techniques, such as moving averages, or
techniques widely used by participants in electricity markets, such as shift factors . . . [which] would be
known to reasonably sophisticated algorithmic trading practitioners.” Id. at ¶¶ 24-25. He also testified that
the strategies’ components “are either common principles of portfolio selection and finance (e.g., reducing
portfolio overlap), reflect the application of these common principles to the specific features of FTRs (e.g.,
use of Dayzer modeling), or both (e.g., use of historical moving averages to estimate prices).” Id. at ¶ 156.


                                                     11
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 12 of 21




opinions create a factual issue whether Elmagin’s strategies are not generally known or

readily ascertainable.

       The defendants also argue that Elmagin has not proven its strategies derive

independent economic value. 42 There is evidence from which a jury could conclude that

Elmagin’s strategies derive independent economic value from being kept secret. The

Gates brothers testified that the strategies generated millions in trading profits, and that

if others used them, it would adversely affect Elmagin’s profitability. 43 Elmagin generated

$3 million in revenue on an accrual basis in 2020 alone. 44 Matthew Yuros, Elmagin’s

current head of trading, testified that Elmagin derived “high economic value” from Breck

and that its trading strategies were “highly profitable.” 45 Chen himself admitted in his

declaration that Breck was “making money.” 46 Moreover, the defendants’ argument that

there is no evidence of the strategies’ economic value is undercut by their contention

regarding the value of Chen’s 20% membership interest in Elmagin. Chen stated that he

would have preferred to keep his ownership stake in Elmagin because doing so “would

have led to significantly more compensation than was ultimately agreed to in the

Membership Interest Agreement.” 47 He insists that he did not receive the fair market value

for his interest in Elmagin. He testified that “[b]ased on the returns from Elmagin’s

management of the funds, I believe that the value of my 20% ownership stake in Elmagin

       42   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 26-27; Defs.’ Resp. at 29-32, 37-38.

       43   K. Gates Dep. Tr. at 219:22-220:6; R. Gates Dep. Tr. at 116:12-117:19, 130:7-17.
       44   K. Gates Dep. Tr. at 121:23-122:5.

       45   Pl.’s Resp. Exh. PP at ¶¶ 1-3; Yuros Dep. Tr. at 98:13-22, 135:12-16.

       46   Chen Summ. J. Decl. at ¶ 17.

       47   Chen Resp. Decl. at ¶ 28.


                                                     12
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 13 of 21




was actually worth at least approximately $3 million, and potentially significantly more.”48

A reasonable jury could infer from this evidence that Elmagin derives independent

economic value from the secrecy of its trading strategies.

       Having concluded that fact issues exist regarding whether Elmagin’s trading

strategies constitute protectable trade secrets under DTSA and PUTSA, we now consider

whether the defendants misappropriated those strategies. Both DTSA and PUTSA define

“misappropriation” as including “disclosure or use of a trade secret of another without

express or implied consent.” 18 U.S.C. § 1839(5)(B); 12 Pa. C.S. § 5302. Whether

misappropriation has occurred is a fact question.

       Neither DTSA nor PUTSA define “use.” The Third Circuit has interpreted “use” to

mean “‘any exploitation of the trade secret that is likely to result in injury to the trade secret

owner or enrichment to the defendant[.]’” Oakwood, 999 F.3d at 909 (quoting Gen.

Universal Sys., Inc. v. HAL, Inc., 500 F.3d 444, 451 (5th Cir. 2007)) (internal citations

omitted). The defendant may misappropriate the plaintiff’s trade secrets without

replicating the plaintiff’s product. Id. at 911. Replication is one, but not the only, way to

use a trade secret. Id. “‘[E]mploying the trade secret in manufacturing or production . . .

[or] relying on the trade secret to assist or accelerate research or development . . . all

constitute ‘use.’” Id. at 909 (quoting Gen. Universal Sys., 500 F.3d at 451). Therefore,

using the elements or building blocks of a plaintiff’s trade secret to develop a competing

product constitutes use in the misappropriation context.

       Rarely can a plaintiff demonstrate misappropriation through direct evidence.

Instead, a plaintiff may rely on circumstantial evidence, such as proof that the defendants


       48   Id. at ¶¶ 31, 32.


                                               13
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 14 of 21




had access to its trade secret material and that there are similarities between its products

and the defendants’ products. See id. at 911 (quoting Stratienko v. Cordis Corp., 429 F.3d

592, 600 (6th Cir. 2005)) (“‘[O]nce evidence of access and similarity is proffered, it is

entirely reasonable for [the jury] to infer that [defendant] used [plaintiff’s] trade secret.’”)

(internal quotations omitted).

       Elmagin claims the defendants have misappropriated its trading strategies by

using them to develop their own strategies. Elmagin argues that we can infer that

misappropriation occurred because Breck and Faber are substantially similar to Hydra

and Gryphon in terms of their internal components and resulting bids. 49 Elmagin points to

Chen and Petty having had access to its strategies and other confidential information

when they worked at Elmagin. 50 The defendants respond that the strategies are not

substantially similar in either the structure of the source codes or the output. 51 Although

they do not dispute that Chen had access to Breck during his tenure at Elmagin, they

claim that Faber was not fully developed when he left and he had limited knowledge of

how it worked. 52 The defendants also argue that Petty did not have access to any of

Elmagin’s strategies because he never completed any consulting work for Elmagin. 53

       Elmagin has introduced evidence of similarities in the strategies’ structures and

functions. It cites testimony and emails from Elmagin and Entergrid personnel discussing



       49   Memo. in Supp. of Pl.’s Mot. for Summ. J. at 43-57; Pl.’s Resp. at 19-20.
       50   Memo. in Supp. of Pl.’s Mot. for Summ. J. at 42-43.

       51   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 27-29; Defs.’ Resp. at 42-48.

       52   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 5-6; Defs.’ Resp. at 5, 39-40.

       53   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 8, 17, 31-32; Defs.’ Resp. at 45, 55.


                                                     14
         Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 15 of 21




how the strategies were constructed and how they select bids based on certain

parameters. 54 It has presented expert opinion that there are significant similarities in the

strategies’ component elements and the correlation between their bids and the reference

prices produced by the strategies. 55 For example, Elmagin’s expert Craig Pirrong opined

that Breck/Hydra and Faber/Gryphon are “functionally identical” concerning the methods

they use to formulate their bids. 56 To counter Elmagin’s claimed similarities, the

defendants have proffered evidence of differences in the strategies’ underlying source

codes, including expert testimony opining on those differences. 57 Defense expert Cristian

Zarcu compared the parties’ actual trades for January 2019 to December 2020 and claims

he found only a minimal 1% to 6% overlap each month between the bids, suggesting the

strategies are not the same. 58 A jury must consider the competing evidence, examine the

strategies side-by-side, and determine if they are similar enough to infer the defendants

used Elmagin’s strategies in researching and developing their strategies. 59

        54See Chen R. 30(b)(6) Dep. Tr. at 20:3-4, 20:13-22:9, 37:12-15, 41:5-45:9, 50:2-15, 75:1-7, 78:9-
19, 117:21-118:3, 118:22-119:16, 126:12-129:6, 130:2-132:4; Chen Dep. Tr. at 103:14-16, 106:3-108:15,
150:1-10, 153:6-15, 155:22-156:12, 177:19-178:3; Memo. in Supp. of Pl.’s Mot. for Summ. J. Exhs. I, J, K,
L, M, N, O, P, Q, R, S, X, Z, AA.

        55   Memo. in Supp. of Pl.’s Mot. for Summ. J. Exh. DX-15 at 9-16, 18-19.

        56   Id. at 17-19.
        57   Memo. in Supp. of Pl.’s Mot. for Summ. J. Exh. BB at 23-26.

        58   Zarcu Exp. Rep. at ¶¶ 175-76.

        59 Elmagin argues that the defendants’ other strategies, such as Ziggi, Tuva, and Uma, also derive
from the defendants’ misappropriation because they evolved from Gryphon and Hydra. Memo. in Supp. of
Pl.’s Mot. for Summ. J. at 57. Genuine issues of material fact exist as to the similarities between Hydra,
Gryphon, and the other strategies. Though Elmagin does not provide a breakdown or side-by-side
comparison of the other strategies’ elements, it does point to testimony from Chen and the defendants’
source code expert about the clear relationship between the strategies. Chen R. 30(b)(6) Dep. Tr. at 114:7-
12, 120:11-14, 129:7-130:1; Memo. in Supp. of Pl.’s Mot. for Summ. J. Exh. F at 147:7-20. The defendants
counter with evidence that there are significant differences between them. Zarcu Exp. Rep. at ¶¶ 130, 133,
135, 137-140. It is for the jury to determine whether any or all of the defendants’ strategies resulted from
misappropriation.


                                                     15
         Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 16 of 21




        It is undisputed that Chen had access to Breck. He developed it. 60 Whether he had

access to Faber is disputed. Elmagin has pointed to evidence that Chen had some role

in developing Faber and that Faber was in use before he left Elmagin at the end of 2017. 61

The defendants counter with evidence that Faber was still in its infancy at the time Chen

left Elmagin and he had limited knowledge about it. 62 The parties also dispute whether

Petty had access to any of Elmagin’s trading strategies. Elmagin has introduced evidence

that Petty was granted access to their private computer network as part of his consulting

services in 2016, suggesting he had access to all of its confidential information, including

its trading strategies. 63 The defendants point to evidence suggesting that Petty did very

little work for Elmagin. 64 Whether the defendants’ had sufficient access to the strategies

allowing them to misappropriate them is a jury question.

        Elmagin also argues that the defendants misappropriated its trade secrets when

they disclosed information containing or derived from its trade secrets to their employees

and contractors, none of whom signed non-disclosure agreements with Elmagin or were

otherwise authorized to receive Elmagin’s confidential information. 65 The defendants

counter that there is no evidence that they shared Elmagin’s confidential information, such

as its source codes or other documents discussing its strategies, with anyone. 66


        60   Chen Summ. J. Decl. at ¶¶ 5, 7; Chen Resp. Decl. at ¶ 8.

        61   Chen Resp. Decl. at ¶ 10; Exh. PPP.

        62   Chen Resp. Decl. at ¶¶ 11-14; Yuros Dep. Tr. at 114:20-115:4, 126:11-128:18.
        63   Petty Dep. Tr. at 121:8-122:8; Chen Dep. Tr. at 183:22-185:7, 186:6-187:2.

        64 Chen Dep. Tr. at 185:8-186:5; Declaration of Karl Petty in Supp. of Defs.’ Resp. at ¶ 3 (“Petty

Declaration”).
        65   Memo. in Supp. of Pl.’s Mot. for Summ. J. at 58-60.

        66   Defs.’ Resp. at 49.

                                                      16
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 17 of 21




According to the defendants, Elmagin has at most shown that the defendants disclosed

Entergrid’s strategies to others, but there is no evidence that Entergrid’s strategies

resulted from misappropriation. 67

      The same fact issues preclude a finding of misappropriation through disclosure.

There is no dispute that Chen disclosed Entergrid’s strategies to Petty or that Chen and

Petty disclosed Entergrid’s strategies to Entergrid’s other employees and contractors.

Whether Chen and Petty disclosed strategies derivative of Elmagin’s is for the jury to

determine. If the jury finds that the defendants used Breck and Faber in developing Hydra

and Gryphon, then their disclosure of Hydra and Gryphon to others constitutes

misappropriation and a breach of the NDNC. If the jury finds that they did not use Breck

and Faber to develop Hydra and Gryphon, there is no liability for the defendants’

disclosure of Hydra and Gryphon to their employees and contractors.

      In summary, fact issues exist as to whether Elmagin’s trading strategies are trade

secrets and whether the defendants misappropriated them through either use or

disclosure. A jury must determine whether Elmagin’s strategies are generally known or

readily ascertainable, whether they derive independent economic value from being kept

secret, whether the parties’ strategies are substantially similar, and whether the

defendants had access to Elmagin’s strategies. Thus, we shall deny the cross-motions

for summary judgment on the trade secret misappropriation claims.

                                     Breach of Contract

      Elmagin asserts claims against Chen and Petty for breach of contract based on

the NDNC and Consulting Agreement. Elmagin argues that by misappropriating its trading


      67   Id. at 49-50.


                                            17
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 18 of 21




strategies, Chen and Petty breached the non-disclosure/non-exploitation provision of the

NDNC and Consulting Agreement, respectively. 68

       The defendants counter that the non-disclosure/non-exploitation provisions of the

NDNC and Consulting Agreement are overly broad because they define “confidential

information” expansively to cover every aspect of Elmagin’s business, including matters

that are only generally related. 69 The defendants further argue the provisions are

unenforceable and against public policy because they restrict employees’ ability to use

the broadly-defined confidential information for personal trading and asset management,

with no time limit. 70 They claim these restrictions reveal that the provisions were not meant

to protect Elmagin’s legitimate business interests against competitors. 71 Lastly, the

defendants contend that the NDNC and Consulting Agreement lacked proper

consideration. 72

       The NDNC provides the following definition of “Confidential Information”:

       Confidential Information. Seller recognizes and acknowledges that during
       his time of being a member of Elmagin, Seller had access to, learned, was
       provided with and, in some cases, prepared, created or improved certain
       proprietary business information, trade secrets and confidential information
       of Elmagin, including, but not limited to, quantitative models and methods,
       business methods, trade secrets, confidential information, formulas,
       practices, ideas, inventions or research and development information, client
       and candidate information, client and candidate lists, and prospective client
       and candidate lists and information, notes, know-how, processes or
       techniques, trading methods, marketing and sales methods and strategies,
       identities or lists of Elmagin employees, contractors, agents,

       68   Memo. in Supp. of Pl.’s Mot. for Summ. J. at 66-67, 69.
       69   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 32-34; Defs.’ Resp. at 50-52.

       70   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 34-35; Defs.’ Resp. at 52-54.

       71   Memo. in Supp. of Defs.’ Mot. for Summ. J. at 35.

       72   Defs.’ Resp. at 54-55. Elmagin does not respond to these arguments.


                                                     18
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 19 of 21




       representatives and investors, employment, payroll and compensation
       structure, forecasts, budgets, projections and other non-public financial
       information, information about the internal organization and business
       structure of Elmagin and the work assignments or capabilities of Elmagin
       employees, owners and officers, expansion plans, management policies
       and other business strategies and policies, software configurations,
       proprietary computer code and instructions, computer inputs and outputs
       (regardless of the media on which stored or located), and computer
       processing systems, software programs, web-based processes,
       techniques, designs, architecture and interfaces, and any other information
       which gives Elmagin a competitive advantage or the confidentiality of which
       provides independent economic value or, if divulged to a third party, would
       have an adverse impact on Elmagin, or on any third party to which Elmagin
       owes a confidential obligation, all of which are of substantial value to
       Elmagin (hereinafter referred to as “Confidential Information”). 73

The NDNC contains the following non-disclosure provision:

       Non-Disclosure/Non-Exploitation. Seller agrees that he shall not, at any
       time, directly or indirectly, use, exploit, publish, disclose, reveal, provide,
       make known, or otherwise make available in any manner whatsoever to any
       person or entity, whether in oral, written, graphic, electronic or other form,
       any Confidential Information, except that which is public knowledge, of or
       relating to the business of Elmagin without the prior express written consent
       of Elmagin. Without limiting the foregoing, and by way of example only, this
       means that Seller may not use any Confidential Information for the purpose
       of trading or management of his or her own or any family member’s or
       friend’s assets, unless done with Elmagin’s express written permission.
       Seller understands and agrees that this NDNC Agreement applies to any
       Confidential Information acquired before, during or after the date of this
       Agreement. All obligations hereunder to maintain the confidentiality of
       Confidential Information shall survive and remain in full force and effect
       without regard to the reason for Seller’s separation from Elmagin. The
       parties acknowledge and agree that this NDNC Agreement is not intended
       to, and does not, alter either Elmagin’s rights or Seller’s obligations under
       any state or federal statutory or common law regarding trade secrets and
       unfair trade practices. Seller acknowledges that the restriction contained
       above shall be perpetual in nature. 74




      73 NDNC at ¶ 2(a). The Consulting Agreement contains almost identical language. Consulting

Agreement at ¶ 5(a).
       74NDNC at ¶ 2(b). The Consulting Agreement contains almost identical language. Consulting
Agreement at ¶ 5(b).

                                              19
        Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 20 of 21




       In Pennsylvania, post-employment restrictive covenants, including non-disclosure

provisions, are generally disfavored. Rullex Co., LLC v. Tel-Stream, Inc., 232 A.3d 620,

624 (Pa. 2020). Courts will enforce them only where “they are incident to an employment

relationship between the parties; the restrictions imposed by the covenant are reasonably

necessary for the protection of the employer; and the restrictions imposed are reasonably

limited in duration and geographic extent.” Hess v. Gebhard & Co. Inc., 808 A.2d 912,

917 (Pa. 2002).

       The non-disclosure provisions are indisputably incidental to the employment

relationship between the parties, and they serve Elmagin’s legitimate interest in protecting

its trade secrets and other confidential information from disclosure. Though there are no

limitations on their duration and geographic reach, they do not present an unreasonable

restraint preventing former employees from earning a living. Id. They merely restrict

former employees from using or divulging Elmagin’s confidential information. They do not

prohibit them from working for a competitor or otherwise finding new employment.

Moreover, the contracts’ broad definition of “Confidential Information” and restriction on

activities such as personal trading do not render the entire non-disclosure provision

unenforceable. The Pennsylvania Supreme Court has frequently held that enforcement

of restrictive covenants may be limited to the portions reasonably necessary to protect

the employer. Id. at 920 (citations omitted). Thus, these covenants are enforceable to the

extent they protect Elmagin’s trading strategies and any other confidential information

related to the strategies.

       Whether Chen and Petty breached the non-disclosure provisions of their contracts

with Elmagin requires resolving the same fact issues that preclude summary judgment on



                                            20
         Case 2:20-cv-02576-TJS Document 94 Filed 08/17/21 Page 21 of 21




Elmagin’s claims of misappropriation based on disclosure. If the jury finds that the

defendants misappropriated Elmagin’s trading strategies in developing their own

strategies, the disclosure of their own derivative strategies to others constitutes breach of

the non-disclosure provisions. Thus, we shall deny the motions for summary judgment on

the breach of contract claims. 75

                                              Conclusion

        There are genuine issues of material fact bearing on whether Elmagin’s trading

strategies are protectable trade secrets and whether the defendants’ used or otherwise

disclosed Elmagin’s trading strategies when developing their own algorithms. Thus, we

shall deny both parties’ motions for summary judgment.




        75Similarly, issues of fact preclude finding that the contracts lacked proper consideration. The MIA
provides that Chen would receive a closing payment and trailing payments for three years following his
departure, in exchange for his shares of Elmagin and for signing the NDNC. MIA at ¶ 3; NDNC at ¶ B; Chen
Resp. Decl. at ¶ 27. Petty’s Consulting Agreement provides for an hourly consulting fee. Consulting
Agreement at ¶ 4. However, the defendants point to evidence that Chen has only received $15,000 for his
shares of Elmagin to date and that the fair market value for his shares is closer to $3 million. Chen Resp.
Decl. at ¶¶ 29-32. The defendants have introduced evidence that Petty did not submit any invoices to
Elmagin for his work, nor did Elmagin pay him. Petty Decl. at ¶ 3; Chen Summ. J. Decl. at ¶ 23. Therefore,
whether the contracts were supported by adequate consideration is for the jury to determine.

                                                    21
